Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 27, 2021.

Election/Restrictions
Applicant has elected the following species without traverse, wherein:
i) the alternative deletion species of the first phage genome is a deletion of gene C, as recited in Claim 121; 
ii) the alternative guided nuclease system is CRISPR/Cas, as recited in Claim 128; 
iii) the alternative Cas enzyme is Cas3, as recited in Claims 131 and 134; 
iv) the alternative structural embodiment encoded by the MGE is an MGE encodes the Cas enzyme, as recited in Claims 132-133; 
v) the alternative target bacterial cell species, as recited in Claims 138,140, and 142.

	In a telephonic message by Applicant’s representative, Yan Qi at 650-813-5705 on November 13, 2020, it was confirmed that the alternative target bacterial cell species is E. coli, as recited in Claims 138, 140, and 142.

	In the amendment filed May 27, 2021, Applicant has amended the independent claim to require a deletion of an int (integrase) gene, previously non-elected alternative deletion species. Thus, the species election requirement between alternative deletion species gene C and int gene has been withdrawn. 

Amendments
           Applicant's response and amendments, filed May 27, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-119, 121, 124, 126-127, 135, and 137, amended Claims 120, 129, 132-134, 136, 142, and 145, and withdrawn Claims 122-123, 125, 130, and 141. 
	Claims 120, 122-123, 125, 128-134, 136, and 138-145 are pending.
	To clarify the record, Claim 125 has been rejoined because it recites an embodiment of “a deletion of int and C genes”, which is a combination of Applicant’s amendment to independent Claim 120 and Applicant’s elected alternative deletion species of the first phage genome is a deletion of gene C. 

	Claims 120, 125, 128-129, 131-134, 136, 138-140, and 142-145 are under consideration. 
	
Priority
This application is a continuation of application 15/985,658 filed on May 21, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of foreign patent application GB 1808063.0 filed May 17, 2018, and GB1719896.1 filed November 29, 2017 are provided with the instant application.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on May 27, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Drawings
1. 	The prior objection to the drawings filed April 3, 2020 under 37 CFR 1.83(a) is withdrawn in light of Applicant’s amendment to Figure 1, papers filed May 27, 2021, which the Examiner finds persuasive. 

Claim Objections
2. 	The prior objection to Claim 129 is withdrawn in light of Applicant’s amendment to the claim to indent each of the elements so as to comply with 37 CFR 1.75(i) and MPEP §608.01(m), which the Examiner finds persuasive. 

3. 	The prior objection to Claim 145 is withdrawn in light of Applicant’s amendment to the claim to cancel recitation of “MAGE”, which the Examiner finds persuasive. 

4. 	Claim 129 is objected to because of the following informalities:
 The claim recites MGE to be present in the claimed invention. However, the claim does not first identify MGE by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses. See, for example, single guide RNA (sgRNA), as recited in Claim 129(b). 
Appropriate correction is required.

5. 	Claims 129 and 142 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
The claims recite a plurality of wherein clauses, each of which should be separated by line indentation. See Claim 120, for example. 
Furthermore, a conjunction should be recited prior to the last wherein clauses. 
	Appropriate correction is required. 

6. 	Claim 120 is objected to because of the following informalities: 
A conjunction should be recited prior to the last wherein clause. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 101
7. 	The prior rejection of Claim 145 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of Applicant’s amendment to the claim to recite “isolated bacterial host cell”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8. 	The prior rejection of Claims 120-121, 128-129, 131-140, and 142-145 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendment to the independent claim to recite the first phage is a Myoviridae, Podoviridae, or Siphoviridae phage, wherein said first phage comprises a deletion of an int (integrase) gene, which the Examiner finds persuasive. 

9. 	The prior rejection of Claims 120-121, 128-129, 131-140, and 142-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light 

10. 	The prior rejections of Claim(s) 142 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to the independent claim to recite the additional elements of a CRISPR array (a) or a sgRNA (b), which the Examiner finds persuasive. 

11. 	Claim 129 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 129 recites the limitation "the MGE" in reference to Claim 120.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 

12. 	Claim 120 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 has been amended to recite the limitation "a wildtype phage corresponding to the first phage”. Such is considered to render the claim indefinite because it is unclear what does/does not objectively constitute “corresponding to”. 
It is clear that the first phage is a Myoviridae, Podoviridae, or Siphoviridae phage. 
It is clear that said first phage is not to comprise an int (integrase) gene. 
It is clear that the referenced wildtype phage, that is to correspond in some unknown, subjective (syn. indefinite) manner, is a temperate phage. 
However, the positively recited referenced wildtype temperate phage is broader in scope to the Myoviridae, Podoviridae, or Siphoviridae phages. The claim would seem to imply that an int (integrase) gene may, in fact, be present in the first phage genome, so long as the first phage genome does not comprise this other int (integrase) gene compared to/corresponding to the 
It is also unclear whether or not Applicant is requiring the first phage that is a Myoviridae, Podoviridae, or Siphoviridae phage to also be a temperate phage, per the referenced “wildtype phage is a temperate phage”.
It is also unclear whether or not Applicant is requiring the referenced “wildtype phage is a temperate phage” to be a Myoviridae, Podoviridae, or Siphoviridae phage.
Appropriate correction is required. 

13. 	Claims 129 and 131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 129 has been amended to recite “the guided nuclease system is a CRISPR/Cas system”, and the claims also recite “and the GME encodes”, which renders the claims indefinite because it is unclear what structure(s) is required of the claims and/or what limitation(s) is being further limited by the dependent claims.
Independent Claim 120 recites that the guided nuclease system is the antibacterial agent, whereby said guided nuclease system is encoded by the first phage, which is necessarily a mobile genetic element. Thus, it is unclear if “and the MGE encodes” is referring to the positively recited “the guided nuclease system is a CRISPR/Cas system”, or if the claims are referring to an additional, not previously recited, nucleotide sequence encoding an additional CRISPR/Cas system. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent Claim 131 is included in the basis of the rejection because it do not correct the primary deficiencies of Claim 129.
Appropriate correction is required.

14. 	Claims 132-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 132-133 have been amended to recite “the guided nuclease system is a CRISPR/Cas system”, and the claims also recite “and the nucleotide sequence encoding the antibacterial agent or a component thereof”, which renders the claims indefinite because it is unclear what structure(s) is required of the claims and/or what limitation(s) is being further limited by the dependent claims.
Independent Claim 120 recites that the guided nuclease system is the antibacterial agent. Thus, it is unclear if “and the nucleotide sequence encoding the antibacterial agent or a component thereof” is referring to the positively recited “the guided nuclease system is a CRISPR/Cas system”, or if the claims are referring to an additional, not previously recited, nucleotide sequence encoding an antibacterial agent. 
It also follows that if the nucleotide sequence encoding the antibacterial agent or a component thereof” is referring to some other structure, different from the positively recited “the guided nuclease system is a CRISPR/Cas system”, then it is unknown what constitutes a “component thereof” to said structurally undisclosed and unrecited antibacterial agent.
Claim 133 recites the CRISPR/Cas system, and then later recites “one or more of Cascade Cas”. It is axiomatic that the CRISPR/Cas system (line 2) encodes at least one Cascade Cas (line 3). The specification fails to disclose a CRISPR/Cas system that does not comprise at least one Cascade Cas. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent Claim 134 is included in the basis of the rejection because it do not correct the primary deficiencies of Claim 133.
Appropriate correction is required.

Claims 120-121, 128-129, 131-140, and 142-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 120 recites wherein the first phage is a Myoviridae, Podoviridae, or Siphoviridae phage, and comprises a deletion of an int (integrase) gene, as compared to a wildtype phage corresponding to the first phage. 
	Claim 125 recites wherein the genome of the first phage comprises a deletion of int and C genes. 
The Specification discloses a genetic map of the P2 bacteriophage genome (Figure 1) comprising int and C genes. However, instant claims are vastly broader in scope to the P2 bacteriophage genome. 
The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are enormously broad for reasonably encompassing a vast number of structurally and functionally different bacteriophages. Sharma et al (Folia Microbiol. 62: 17-55, October 8, 2017; of record in IDS) is considered relevant prior art for having taught an overview of bacteriophage classification, comprising an enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages (Table 1, pgs 20-40; at least about 670 different phage species), not all of which even have genomic database accession numbers from which to ascertain the existence of hypothetical int and/or C genes, nor allow the ordinary artisan to cross-reference actual genes and nucleotide sequences to another phage genome, e.g. P2.
Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015; of record) is considered relevant prior art for having taught wherein the antibacterial phage transduction particles are a genetically modified phage lambda (a Siphoviridae phage; Sharma et al) genome, 
However, neither the prior art nor the instant specification teach/disclose that all bacteriophage species within the claimed genera naturally encode int and/or C genes, nor the identity of said genes, even if hypothetical. 
Briani et al (Plasmid 45: 1-17, 2001) is considered relevant prior art for having taught bacteriophage P4, which is a satellite of bacteriophage P2. While the P4 genome appears to encode a int gene (Figure 2), there is no evidence that P4 genome also encodes a C gene. Thus, the presence of an int gene is not dispositive for, nor establishes a nexus for, the existence of a C gene. 
Lobocka et al (J. Bacteriol. 186(21): 7032-7068, 2004; Figure 1, P1 bacteriophage genome), is considered relevant prior art for evidencing that not all bacteriophage species within the enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages actually encode a int (integrase) and/or C gene. There is no int or C gene annotated in the P1 genome (Figure 1).
Instant claims identify genes per “int genes” and “C genes” lexicography; however, there is no evidence of record that such lexicography for these two genes in P2 bacteriophage genome is held constant throughout the gene nomenclature across the entire claimed genus of bacteriophages, nor would be immediately recognized by the ordinary artisan to identify the corresponding genes in the enormous multitude of structurally and functionally different bacteriophages that are Myoviridae, Podoviridae, or Siphoviridae phages under different lexicographic nomenclature. Laboratory lexicography is subjective, and the term “C gene” and “int gene” per P2 genome does not immediately inform the ordinary artisan as to the identity and/or gene name of the corresponding gene(s) in the enormous multitude of structurally and functionally different bacteriophages that are also Myoviridae, Podoviridae, or Siphoviridae phages.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent Claim 120, nor the int and C genes of Claim 125 of the broadly claimed genus of first phages that are Myoviridae, Podoviridae, or Siphoviridae phages and comprise a deletion of a int and/or C gene. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
16. 	The prior rejection of Claim(s) 120, 128-129, 131-140, and 142-144 under 35 U.S.C. 102(a)(1) as being anticipated by Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015; of record in Applicant’s co-pending parent application 15/985,658) is withdrawn in light of Applicant’s amendment to the independent claim to require the first phage to comprise a deletion of the int (integrase) gene corresponding to the wildtype phage, a limitation Yosef et al do not teach. As illustrated in Figure 1, the first phage comprises the int (integrase) gene.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

17. 	The prior rejection of Claim 145 under AIA  35 U.S.C. 103 as being unpatentable over Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015), as applied to Claims 120, 128-129, 131-140, and 142-144 above, and in further view of Collins et al (U.S. 2015/0050717) and Frackman et al (U.S. Patent 5,508,187) is withdrawn for reasons discussed above. 

18. 	The prior rejection of Claim 121 under AIA  35 U.S.C. 103 as being unpatentable over Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015) in view of Collins et al (U.S. 2015/0050717) and Frackman et al (U.S. Patent 5,508,187), as applied to Claims 120, 128-129, 131-140, and 142-145 above, and in further view of Murialdo et al (Genetics 115: 3-10, 1987) is withdrawn for reasons discussed above. 

19. 	Claims 120, 125, 128-129, 131-134, 136, 138-140, and 142-145 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yosef et al (PNAS 112(23): 7267-7272, 2015; available online May 18, 2015; of record) in view of Sharma et al (Folia Microbiol. 62: 17-55, October 8, 2017; of record in IDS), Zheng et al (Cell Research 23:1229-1232, 2013), and Agilent Technologies (pBluescript II Phagemid Vectors; https://www.agilent.com/cs/library/usermanuals/public/212205.pdf; last accessed June 9, 2021).
Determining the scope and contents of the prior art.
With respect to Claim 120, Yosef et al is considered relevant prior art for having taught an antibacterial composition comprising a plurality of transduction particles (Figure 1), wherein said phage transduction particles comprise a nucleic acid encoding an antibacterial agent or component thereof, said antibacterial agent comprises a guided nuclease system, to wit, a CRISPR-Cas system (Figure 1) (and thus “is capable of recognizing and modifying DNA of the target cells”). 
Yosef et al taught wherein the antibacterial phage transduction particles are a genetically modified phage lambda genome and a temperate phage (Title, Abstract), being a modified 
Sharma et al is considered relevant prior art for evidencing that phage lambda is an art-recognizes species within the genus of Siphoviridae (Table 1).

Yosef et al do not teach wherein genetically modified phage lambda genome comprises a deletion in the int (integrase) gene. However, before the effective filing date of the instantly claimed invention, and with respect to Claim 120, Zheng et al is considered relevant prior art for having taught the use of pBluescript vectors as mobile genetic elements (MGE) to deliver CRISPR/Cas nuclease modules to the artisan’s desired host cell (Figure 1A; Supplementary Methods, Vector construction). 
Zheng et al do not teach packaging the pBluescript vectors encoding the CRISPR/Cas nuclease module in a bacteriophage, however, as evidenced by Agilent Technologies, pBluescript vectors have long-been known by the ordinary artisan to be a phagemid vector, packaged by bacteriophage M13 helper phages, and thus, when packaged is an M13 bacteriophage comprising the pBluescript vectors (Agilent, pg 18), whereby bacteriophage M13 is also an art-recognized species within the genus of Siphoviridae (Sharma et al, Table 1). 
With respect to Claims 120 and 125, the pBluescript vector (Agilent, pg 4, vector illustration) has long-been recognized in the art to inherently and naturally lack a int (integrase) gene, as well as a C gene, as compared to a wildtype phage corresponding to the first phage, e.g. M13.

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, microbiology, and virology. Therefore, the level of ordinary skill in this art is high. 
KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first bacteriophage expression vector, e.g. a Siphoviridae phage lambda bacteriophage vector encoding a CRISPR/Cas system directed against the artisan’s target gene(s), as taught by Yosef et al, for a second bacteriophage 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 125, the pBluescript vector is recognized in the art to inherently and naturally lack a int (integrase) gene, as well as a C gene, as compared to a wildtype phage corresponding to the first phage, e.g. M13.
With respect to Claim 128, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system (Title, Figure 1).
With respect to Claim 129, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system and the MGE encodes a CRISPR array encoding crRNA, wherein the crRNA is operable with a Cas in a target bacterial cell, wherein the crRNA guides the Cas to a target nucleic acid sequence in the target bacterial cell to modify the target nucleic acid sequence (pg 7268, col. 1, “proteins sufficient to eliminate DNA molecules encoding targeted protospacers”; Figure 1).
With respect to Claims 131 and 133, Yosef et al taught wherein the Cas is a Cas3 (Figure 1).
With respect to Claim 132, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system and the MGE encodes a Cas that is operable in a target bacterial cell to modify a target nucleic acid sequence comprised by the target bacterial cell (pg 7268, col. 1, “proteins sufficient to eliminate DNA molecules encoding targeted protospacers”; Figure 1).
With respect to Claim 143, Yosef et al taught wherein the guided nuclease system is a CRISPR/Cas system and the MGE encodes a Cas that is operable in a target bacterial cell to modify a target nucleic acid sequence comprised by the target bacterial cell (pg 7268, col. 1, “proteins sufficient to eliminate DNA molecules encoding targeted protospacers”; Figure 1), and thus the ordinary artisan immediately understands that the antibacterial agent is capable of recognizing and cutting DNA of the target cells.
With respect to Claim 134, Yosef et al taught wherein the MGE further encodes a Cas3 that is operable in a target bacterial cell with the one or more Cascade Cas (Figure 1).
With respect to Claim 136, Yosef et al taught wherein transcription of nucleic acid of the MGE is under the control of a constitutive promoter, to wit, the T7 promoter (Figure 1), for transcription of copies of nucleic acid encoding the antibacterial agent or component thereof in the host cell.
With respect to Claims 138-140, Yosef et al taught wherein the target bacteria to be infected by the MGE transduction particles are E. coli (pg 7268, col. 1), whereby those of ordinary skill in the art immediately recognize that E. coli are naturally present in gut microbiota, for example. 
Agilent Technologies evidences that those of ordinary skill in the art have long-recognized pBluescript phagemids, being packaged into M13-type bacteriophage particles, naturally target and infect E. coli (pg 18, ¶1).
With respect to Claim 142, Yosef et al taught wherein the MGE transduction particles comprising the antibacterial guided nuclease system, e.g. directed against an antibiotic resistance gene, infects target E. coli (pg 7268, col. 1). 
With respect to Claim 144, Yosef et al taught wherein the guided nuclease is operable to cut an antibiotic resistance gene in the target bacterial cells (Abstract, “the delivered CRISPR-Cas system destroys…antibiotic resistance-conferring plasmids”; pg 7267, col. 2, “spacers targeting resistance genes”; pg 7268, col.1, “spacers that target conserved sequences of the resistance genes”), and thus the target cells are sensitized to an antibiotic, whereby the antibiotic is toxic to the target cells.
With respect to Claim 145, Yosef et al taught the infection of isolated bacteria with the antibacterial phage lambda comprising the antibacterial CRISPR/Cas system (Figures 2-4).
Zheng et al implicitly taught isolated bacteria with the antibacterial phage lambda comprising the antibacterial CRISPR/Cas system, per art-recognized molecular cloning protocols (e.g. Agilent Technologies, pg 20, “transform…E. coli”; pg 21, Plasmid Miniprep Protocol)
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Yosef et al do not teach the bacteriophage to comprise a deletion of int gene, as compared to a wildtype phage. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Agilent Technologies evidences that those of ordinary skill in the art long-recognized that pBluescript vectors to be a phagemid vector, packaged by bacteriophage M13 helper phages, and thus, when packaged is an M13 bacteriophage comprising the pBluescript vectors (Agilent, pg 18), whereby bacteriophage M13 is also an art-recognized species within the genus of Siphoviridae (Sharma et al, Table 1). The pBluescript vector is recognized in the art to inherently and naturally lack a int (integrase) gene, as well as a C gene, as compared to a wildtype phage corresponding to the first phage, e.g. M13.

Applicant argues that wherein the antibacterial agent is a guided nuclease system, the composition described by Yosef is designed with the explicit goal of not delivering a guided nuclease system that is an antibacterial agent. Yosef describes a CRISPR-Cas system that confers a selective advantage to bacteria (e.g., resistance to lytic phage) that are lysogenized with a CRISPR-Cas system which both degrades antibiotic resistance-conferring plasmid and the lytic phage genome.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant admits that the CRISPR/Cas system of Yosef et al “degrades antibiotic resistance-conferring plasmid”, which is thus necessarily an antibiotic agent as such now renders the bacteria susceptible to killing via the use of antibiotics (Yosef et al, Title, “bacteriophages programmed to sensitize and kill antibiotic-resistant bacteria”). 

Citation of Relevant Prior Art
20. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Alting-Mees et al (Nucleic Acid Research 17(22): 9494, 1989) is considered relevant prior art for having taught the pBluescript II phagemid expression vector. 

Conclusion
21. 	No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633